PER CURIAM.
The defendant appeals an order granting plaintiff a new trial on damages in a personal injury suit growing out of an automobile accident. We relinquish jurisdiction and remand to the trial court for the purposes of compliance with Rule of Civil Procedure 1.530(f), which provides as follows:
(f) Order Granting to Specify Grounds. All orders granting a new trial shall specify the specific grounds therefor. If such an order is appealed and does not state the specific grounds, the appellate court shall relinquish its jurisdiction to the trial court for entry of an order specifying the grounds for granting the new trial.
We conclude that the various alternative possibilities recited in the order granting new trial herein are insufficient in light of the rule’s requirement that the order “specify the specific grounds therefor.” The matter is thus remanded to the trial court for further proceedings in accordance with the above cited Rule of Civil Procedure and in accordance with Wackenhut Corporation v. Canty, 359 So.2d 430 (Fla.1978). The Supreme Court specifically required therein that an order for new trial contain reasons which must be articulated for the grant of a new trial to the extent that an appellate *1144court may fulfill its review function. Upon completion of these further proceedings, either party may give notice to this court as to the necessity for a resumption of jurisdiction.
REMANDED TO THE TRIAL COURT FOR FURTHER PROCEEDINGS.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.